DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                     Case 21-00014                Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                                        Desc
                                                        Signature Pages Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:
                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                      Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 7:   Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.

                                  Marc Archambeau                                                   Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on      December 31, 2020                                Executed on
                                                   MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                             Case 21-00014               Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                                   Desc
                                                               Signature Pages Page 2 of 7




     Fill in this information to identify your case:

     Debtor 1                    Marc Archambeau
                                 First Name                     Middle Name             Last Name

     Debtor 2
     (Spouse if, filing)         First Name                     Middle Name             Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                   No

             Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.

            X                                                                           X
                  Marc Archambeau                                                           Signature of Debtor 2
                  Signature of Debtor 1

                  Date       December 31, 2020                                              Date




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                           Case 21-00014                 Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                                   Desc
                                                               Signature Pages Page 3 of 7



     Fill in this information to identify your case:

     Debtor 1                 Marc Archambeau
                              First Name                        Middle Name                  Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

     Part 12:       Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     Marc Archambeau                                                          Signature of Debtor 2
     Signature of Debtor 1

     Date         December 31, 2020                                           Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
     No
     Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     No
     Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                           Case 21-00014                 Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                                   Desc
                                                               Signature Pages Page 4 of 7

     Fill in this information to identify your case:                                                       Check as directed in lines 17 and 21:

     Debtor 1              Marc Archambeau                                                                   According to the calculations required by this
                                                                                                             Statement:
     Debtor 2                                                                                                     1. Disposable income is not determined under
     (Spouse, if filing)
                                                                                                                      11 U.S.C. § 1325(b)(3).
     United States Bankruptcy Court for the:            Northern District of Illinois                         2. Disposable income is determined under 11
                                                                                                                     U.S.C. § 1325(b)(3).
     Case number
     (if known)
                                                                                                                  3. The commitment period is 3 years.

                                                                                                              4. The commitment period is 5 years.
                                                                                                               Check if this is an amended filing
    Official Form 122C-1
    Chapter 13 Statement of Your Current Monthly Income
    and Calculation of Commitment Period                                                                                                                       04/20

     Part 4:           Sign Below
             By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

         X
              Marc Archambeau
              Signature of Debtor 1
             Date December 31, 2020
                  MM / DD / YYYY
             If you checked 17a, do NOT fill out or file Form 122C-2.
             If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




    Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                  Case 21-00014                Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                        Desc
                                                     Signature Pages Page 5 of 7




                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS

                                  RIGHTS AND RESPONSIBILITIES AGREEMENT BETWEEN
                                     CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

            (Court-Approved Retention Agreement, Use for cases filed on or after September 19, 2016)
                                             (Signature Page)
            Date: December 31, 2020
            Signed:

             Marc Archambeau                                                     David H. Cutler
                                                                                 Attorney for the Debtor(s)


             Debtor(s)

             Do not sign this agreement if the amounts are blank.




                                                                                                   Local Bankruptcy Form 23c




            Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                          Case 21-00014                       Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                    Desc
                                                                    Signature Pages Page 6 of 7
     Fill in this information to identify your case:
     Debtor 1               Marc Archambeau
                                  First Name            Middle Name        Last Name
     Debtor 2
     (Spouse, if filing) First Name      Middle Name           Last Name
     United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                             Check if this is an amended plan, and
                                                                                                                  list below the sections of the plan that
     Case number:                                                                                                 have been changed.

     (If known)


    Official Form 113
    Chapter 13 Plan                                                                                                                                     12/17

     Part 9:      Signature(s):

    9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
    If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
    if any, must sign below.
     X                                                                       X
           Marc Archambeau                                                       Signature of Debtor 2
           Signature of Debtor 1

           Executed on            December 31, 2020                                     Executed on

     X                                                                           Date     December 31, 2020
           David H. Cutler
           Signature of Attorney for Debtor(s)

    By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
    order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
    included in Part 8.




    APPENDIX D                                                                 Chapter 13 Plan                                             Page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
DocuSign Envelope ID: 26DBDBE9-3444-4F7E-ADE1-9D4B77BAE7DB
                        Case 21-00014                    Doc 1-1 Filed 01/04/21 Entered 01/04/21 09:17:55                   Desc
                                                               Signature Pages Page 7 of 7




                                                                   United States Bankruptcy Court
                                                                         Northern District of Illinois
     In re      Marc Archambeau                                                                             Case No.
                                                                                      Debtor(s)             Chapter    13




                                                         VERIFICATION OF CREDITOR MATRIX

                                                                                            Number of Creditors:                                6




                The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
                (our) knowledge.




     Date: December 31, 2020
                                                                           Marc Archambeau
                                                                           Signature of Debtor




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
